OPINION — AG — (1) THE PROVISION SECT. 2 OF HOUSE BILL NO. 1706, THIRTY SEVENTH LEGIS., PROHIBITS A LOCAL BOARD OF EDUCATION FROM ACCEPTING AND PROVIDING CREDIT FOR OUT OF STATE TEACHING EXPERIENCE IN EXCESS OF FIVE (5) YEARS, INCLUDING WHERE CREDIT IS GIVEN FOR PURPOSE OF INITIAL PLACEMENT ON THE DISTRICT'S NEGOTIATED SALARY SCHEDULE. (2) THE PROHIBITION IN SECT. 2 OF HOUSE BILL NO. 1706, APPLIES EVEN WHERE A LOCAL SCHOOL BOARD IS WILLING TO SUPPLEMENT ANY SALARY PAID ABOVE THE AMOUNT REIMBURSED BY THE STATE BASED ON APPROVED EXPERIENCE OUT OF STATE UP TO FIVE (5) YEARS. (3) THE PHRASE " OR ITS EQUIVALENT " MODIFIES " OUT OF STATE TEACHING EXPERIENCE AS A CERTIFIED TEACHER " AND MEANS ANY SYSTEM OF DETERMINING PROFESSIONAL COMPENTENCY UTILIZED BY ANOTHER STATE WHICH SUBSTANTIALLY APPROXIMATES " CERTIFICATION " UNDER OKLAHOMA LAW. (4) THE PHRASE " FOR THE PURPOSE OF SALARY INCREMENTS OR RETIREMENT " LIMITS THE PROHIBITION FOUND IN SECT. 2 OF HOUSE BILL NO. 1706 TO CREDITING OF YEARS OF MILITARY OR OUT OF STATE TEACHING SERVICE TO SALARY INCREMENTS OR RETIREMENT AND DOES NOT PROHIBIT CREDITING YEARS OF SERVICE IN EXCESS OF FIVE (5) YEARS FOR LOCAL ADMINISTRATIVE PURPOSES OTHER THAN SALARY INCREMENTS OR RETIREMENT. CITE: 70 O.S. 1979 Supp., 18-114 [70-18-114], 70 O.S. 1980 Supp., 6-151 [70-6-151], OPINION NO. 80-224 (TEACHER CERTIFICATE, SCHOOLS AND SCHOOL DISTRICTS, CREDITABLE SERVICE) (JOHN PERCIVAL)